 


109 HR 5251 IH: Fuel Efficient Vehicle Tax Incentive Act of 2006
U.S. House of Representatives
2006-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5251 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2006 
Mrs. Wilson of New Mexico introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to encourage the use of alternative fuel vehicles, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Fuel Efficient Vehicle Tax Incentive Act of 2006. 
2.Alternative fuel vehicles allowed same depreciation limitation as electric passenger automobiles 
(a)In generalClause (ii) of section 280F(a)(1)(C) of the Internal Revenue Code of 1986 (relating to purpose built passenger vehicles) is amended to read as follows: 
 
(ii)Special rule for certain electric and alternative motor vehiclesIn the case of a purpose built passenger vehicle (as defined in section 4001(a)(2)(C)(ii)) and in the case of a motor vehicle for which a credit is allowable under section 30B, each of the annual limitations specified in subparagraphs (A) and (B) shall be tripled.. 
(b)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act. 
3.Limitation on depreciation of certain luxury automobiles applied to sports utility vehicles; light trucks not treated as passenger automobiles 
(a)In generalSubparagraph (A) of section 280F(d)(5) of the Internal Revenue Code of 1986 (defining passenger automobile) is amended by striking clause (ii) and all that follows and inserting the following new clause: 
 
(ii) 
(I)except as provided in subclause (II) or (III), which is rated at 6,000 pounds unloaded gross vehicle weight or less,
(II)in the case of a van, which is rated at 6,000 pounds gross vehicle weight or less 
(III)in the case of a truck, which is rated at 4,000 pounds gross vehicle weight or less, or 
(IV)in the case of a sports utility vehicle (as defined in section 179(b)(6)) not described in subclause (I), which is rated at more than 6,000 pounds but not more than 14,000 pounds gross vehicle weight.. 
(b)Conforming amendmentSection 179(b)(6)(B)(i) of such Code is amended by inserting and at the end of subclause (I), by striking subclauses (II) and (III) and inserting the following: 
 
(II)which is rated at more than 6,000 pounds but not more than 14,000 pounds gross vehicle weight.. 
(c)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act. 
 
